ORDER
PER CURIAM.
John Declue (Defendant) appeals from the trial court’s judgment entered after a jury convicted him of first degree murder, section 565.020, RSMo 1994, first degree robbery, section 569.020, RSMo 1994, and two counts of armed criminal action, section 571.015, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable juror might find the defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).